Title: To George Washington from Alexander Hamilton, 9 September 1799
From: Hamilton, Alexander
To: Washington, George



PrivateDr Sir
New York Sepr 9 1799

Two days since, I received from General Wilkinson a Report of which I now send you the original. You will find it intelligent and interesting. Perhaps on the score of intrinsic propriety it deserves to be adopted to a larger extent than some collateral and extraneous considerations may permit.
I had previously thought of the subject but had purposely limited myself to a few very general ideas, that I might examine with the less prepossession the plan of an officer, who possessing talents to judge has for years had his mind occupied with the scene to which he refers. Since the receipt of his plan, I have assiduously contemplated it with the aid of a full personal explanation, and my judgment has formed a result, though not definitive but liable to revision. I adopt several of the leading ideas of the General but I vary in some particulars; as well because I think the change might be too strong with reference to its influence on public opinion

and the feelings of the parts of the country immediately concerned as because it seems to me that motives of real weight dictate a modification of his plan.
Premising that one complete Regiment of Infantry should be left for Tennessee and the Frontiers of Georgia I would propose the following Disposition for the Remaining three of the old Regiments for the batalion of Artillery and the two troops of Dragoons allotted for the Western Army. It is taken for granted that the plan must contemplate only the four old Regiments of Infantry (with those portions of Artillerists and dragoons) inasmuch as these are the only infantry regarded by our system as permanent. The twelve additional Regiments will dissolve of course, as to the non commissioned officers and privates, by the simple fact of the settlement of our dispute with France.
